
	
		I
		112th CONGRESS
		1st Session
		H. R. 2983
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on the
			 Judiciary,
			 Ways and Means, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  the Secretary of the Interior to conduct offshore oil and gas leasing, to
		  deposit use revenues from such activity into the Inland Waterways Trust Fund
		  and the Highway Trust Fund, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Rebuilding American Roads
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore Leasing and Other Energy Provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of States.
					Sec. 104. Military operations.
					Sec. 105. Coordination with Adjacent States.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Use of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other
				appropriate environmental safeguards.
					Subtitle B—Expedited Judicial Review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims
				relating to covered oil and natural gas activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Presidential waiver.
					Sec. 127. Legal fees.
					Sec. 128. Exclusion.
					Subtitle C—Other Energy Provisions
					Sec. 131. Policies regarding buying and building
				American.
				
			IOffshore Leasing
			 and Other Energy Provisions
			AOffshore
			 Leasing
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to
			 in this section as the Secretary) under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section, and is considered to be in full compliance with and in accordance with
			 all requirements of the Outer Continental Shelf Lands Act.
					(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a final environmental impact statement for the program described in
			 subsection (a) in accordance with all requirements under section 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(c)Correction of
			 datesThe Secretary of the
			 Interior shall update the dates and deadlines proscribed in the program
			 described in subsection (a) to reflect the time that has passed between the
			 date the program was issued and the date of enactment of this Act.
					102.Lease
			 sales
					(a)Outer
			 Continental Shelf
					(b)In
			 generalExcept as provided in paragraph (2), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning area for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
					(c)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
						(1)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
						(2)if the Secretary
			 determines that there is a commercial interest described in paragraph (1),
			 conduct a lease sale in the planning area.
						103.Seaward
			 boundaries of States
					(a)Seaward
			 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312)
			 is amended by striking three geographical miles each place it
			 appears and inserting 9 nautical miles.
					(b)Conforming
			 amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301)
			 is amended—
						(1)in subsection
			 (a)(2), by striking three geographical miles and inserting
			 9 nautical miles; and
						(2)in subsection
			 (b)—
							(A)by striking
			 three geographical miles and inserting 9 nautical
			 miles; and
							(B)by striking
			 three marine leagues and inserting 9 nautical
			 miles.
							(c)Effect of
			 amendments
						(1)In
			 generalSubject to paragraphs (2) through (4), the amendments
			 made by this section shall not effect Federal oil and gas mineral rights and
			 should not effect the States’ current authority within existing State
			 boundaries.
						(2)Existing
			 leasesThe amendments made by this section shall not affect any
			 Federal oil and gas lease in effect on the date of enactment of this
			 Act.
						(3)Taxation
							(A)In
			 generalA State may exercise all of the sovereign powers of
			 taxation of the State within the entire extent of the seaward boundaries of the
			 State (as extended by the amendments made by this section).
							(B)LimitationNothing
			 in this paragraph affects the authority of a State to tax any Federal oil and
			 gas lease in effect on the date of enactment of this Act.
							104.Military
			 operationsThe Secretary shall
			 consult with the Secretary of Defense regarding military operations needs in
			 the Outer Continental Shelf. The Secretary shall work with the Secretary of
			 Defense to resolve any conflicts that might arise between such operations and
			 leasing under this title. If the Secretaries are unable to resolve all such
			 conflicts, any unresolved issues shall be referred by the Secretaries to the
			 President in a timely fashion for immediate resolution.
				105.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)Prior to issuing a
				permit or approval for the construction of a pipeline to transport crude oil,
				natural gas or associated liquids production withdrawn from oil and gas leases
				on the outer Continental Shelf, a Federal agency must seek the concurrence of
				the Adjacent State if the pipeline is to transit the Adjacent State’s Adjacent
				Zone between the outer Continental Shelf and landfall. No State may prohibit
				construction of such a pipeline within its Adjacent Zone or its State waters.
				However, an Adjacent State may require routing of such a pipeline to one of two
				alternate landfall locations in the Adjacent State, designated by the Adjacent
				State, located within 60 miles on either side of a proposed landfall
				location.
								(2)In this subsection:
									(A)The term Adjacent State
				means, with respect to any program, plan, lease sale, leased tract or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, any State the laws of which are declared, pursuant to section 4(a)(2), to
				be the law of the United States for the portion of the outer Continental Shelf
				on which such program, plan, lease sale, leased tract, or activity appertains
				or is, or is proposed to be, conducted. For purposes of this subparagraph, the
				term State includes the Commonwealth of Puerto Rico, the
				Commonwealth of the Northern Mariana Islands, the Virgin Islands, American
				Samoa, Guam, and the other territories of the United States.
									(B)The term Adjacent Zone
				means, with respect to any program, plan, lease sale, leased tract, or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, the portion of the outer Continental Shelf for which the laws of a
				particular Adjacent State are declared, pursuant to section 4(a)(2), to be the
				law of the United
				States.
									.
					106.Gulf of Mexico
			 oil and gas
					(a)RepealSection
			 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432; 120 Stat. 3003) is repealed.
					(b)leasing plan for
			 the Eastern Gulf of MexicoPursuant to sections 101 and 102 of
			 this Act, the Secretary of the Interior shall issue a final leasing plan for
			 the Eastern Gulf of Mexico within 180 days after the date of enactment of this
			 Act for all areas where there exists commercial interest in purchasing Federal
			 oil and gas leases for production.
					107.Use of
			 revenues
					(a)In
			 generalSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
						(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8); and
						(3)by inserting after
			 paragraph (5) the following:
							
								(6)Bonus bids,
				royalties, rentals, and other sums under qualified leases
									(A)In
				generalOf the amounts received by the United States as bonus
				bids, royalties, rentals, and other sums collected under any new qualified
				lease on submerged lands made available for leasing under this Act by the
				enactment of the Rebuilding American Roads
				Act—
										(i)4 percent shall be
				available to the Secretary of the Interior for coordination of cleanup and
				inspection of tracts leased under this Act;
										(ii)$500,000,000 shall be deposited each fiscal
				year into the Inland Waterways Trust Fund for maintenance and construction
				along the inland waterway system; and
										(iii)the remainder
				shall be deposited into the Highway Trust Fund and used for maintenance and
				construction of highways, bridges, and tunnels.
										(B)Qualified lease
				definedIn this paragraph the term qualified lease
				means a natural gas or oil lease made available under this Act granted after
				the date of the enactment of the Rebuilding
				American Roads Act, for an area that is available for leasing as
				a result of enactment of section 101 of that Act.
									(C)ApplicationThis
				paragraph shall apply to bonus bids and royalties received by the United States
				under qualified leases after implementation of sections 105 and 106 of the
				Rebuilding American Roads
				Act.
									(D)Existing
				revenuesAll revenues, including bonus bids, royalties, rentals,
				and other sums, collected from leases issued under this Act prior to the
				enactment Rebuilding American Roads
				Act, shall not be affected by the provisions of that
				Act.
									.
						(b)Establishment of
			 State Seaward BoundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska Outer Continental Shelf Region
			 State Adjacent Zone and Outer Continental Shelf Planning Areas,
			 Pacific Outer Continental Shelf Region State Adjacent Zones and Outer
			 Continental Shelf Planning Areas, Gulf of Mexico Outer
			 Continental Shelf Region State Adjacent Zones and Outer Continental Shelf
			 Planning Areas, and Atlantic Outer Continental Shelf Region
			 State Adjacent Zones and Outer Continental Shelf Planning Areas, all of
			 which are dated September 2005 and on file in the Office of the Director,
			 Minerals Management Service. The preceding sentence shall not apply with
			 respect to the treatment under section 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (title I of division C of Public Law 109–432) of qualified
			 outer Continental Shelf revenues deposited and disbursed under subsection
			 (a)(2) of that section..
					108.Inventory of
			 offshore energy resources
					(a)In
			 generalThe Secretary of the Interior (in this section referred
			 to as the Secretary) shall promptly prepare an inventory of
			 offshore energy resources of the United States, including through conduct of
			 geological and geophysical explorations by private industry in all of the
			 United States outer Continental Shelf areas of the Atlantic Ocean and the
			 Pacific Ocean under part 251 of title 30, Code of Federal Regulations (or
			 successor regulations).
					(b)Environmental
			 studiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall complete any environmental studies necessary to
			 gather information essential to an accurate inventory, including geological and
			 geophysical explorations under part 251 of title 30, Code of Federal
			 Regulations (or successor regulations).
					(c)Effect on oil
			 and gas leasingNo inventory that is conducted under this section
			 or any other Federal law (including regulations) shall restrict, limit, delay,
			 or otherwise adversely affect—
						(1)the development of
			 any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
						(2)any leasing,
			 exploration, development, or production of any Federal offshore oil and gas
			 leases.
						(d)Funding
						(1)In
			 generalNotwithstanding paragraph (6) of section 8(g) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)), as amended by this Act,
			 the Secretary of the Treasury shall make a 1-time transfer to the Secretary,
			 without further appropriation and from royalties collected by the United States
			 in conjunction with the production of oil and gas, of such sums as are
			 necessary for the Secretary to carry out this section.
						(2)LimitationThe
			 amount transferred under paragraph (1) shall not exceed $50,000,000.
						(3)Relationship to
			 other lawParagraph (6) of
			 section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)), as
			 amended by this Act, shall be applied with respect to amounts remaining after
			 the transfer required by this subsection.
						109.Prohibitions on
			 surface occupancy and other appropriate environmental safeguards
					(a)Regulations
						(1)In
			 general
							(A)environmental
			 safeguardsThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
							(B)Safety
			 protocolsAll operations, including under any permit issued
			 pursuant to an application for a permit to drill or an application for a permit
			 to sidetrack, that has been approved by the Minerals Management Service or the
			 Bureau of Ocean Energy Management, Regulation and Enforcement, for purposes of
			 outer Continental Shelf energy exploration or development and production, shall
			 be carried out in accordance with the safety protocols contained in part 250 of
			 title 30, Code of Federal Regulations.
							(2)RequirementsThe
			 regulations shall include provisions ensuring that—
							(A)no surface
			 facility shall be installed for the purpose of production of oil or gas
			 resources in any area that is within 10 miles from the shore of any coastal
			 State, in any area of the outer Continental Shelf that has not previously been
			 made available for oil and gas leasing;
							(B)only temporary
			 surface facilities are installed for areas that are located—
								(i)beyond 10 miles
			 from the shore from the shore of any coastal State, in any area of the Outer
			 Continental Shelf that has not previously been made available for oil and gas
			 leasing; and
								(ii)not
			 more than 20 miles from the shore;
								(C)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
			 and
							(D)onshore facilities
			 that are able to draw upon the resources of the outer Continental Shelf within
			 10 miles of shore are allowed.
							(b)Conforming
			 amendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
					BExpedited Judicial
			 Review
				121.DefinitionsIn this subtitle:
					(1)Authorizing
			 leasing statuteThe term authorizing leasing statute
			 means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for
			 Acquired Lands (30 U.S.C. 351 et seq.), and any other law of the United States
			 directing or authorizing the leasing of Federal lands for oil and gas
			 production or transmission.
					(2)Covered oil and
			 natural gas activityThe term covered oil and natural gas
			 activity means—
						(A)the leasing of any
			 lands pursuant to an authorizing leasing statute for the exploration,
			 development, production, processing, or transmission of oil, natural gas, or
			 associated hydrocarbons, including actions or decisions relating to the
			 selection of which lands may or shall be made available for such leasing;
			 and
						(B)any activity taken
			 or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
						122.Exclusive
			 jurisdiction over causes and claims relating to covered oil and natural gas
			 activitiesNotwithstanding any
			 other provision of law, any Federal action approving any covered oil and
			 natural gas activity shall be subject to judicial review only—
					(1)in the United
			 States Court of Appeals for the District of Columbia Circuit; and
					(2)after the person
			 filing a petition seeking such judicial review has exhausted all available
			 administrative remedies with respect to such Federal action.
					123.Time for filing
			 petition; standing
					(a)In
			 generalAll petitions referred to in section 122 must be filed
			 within 30 days after the latter of the challenged Federal action or the
			 exhaustion of all available administrative remedies with respect to such
			 Federal action. A claim or challenge shall be barred unless it is filed within
			 the time specified.
					(b)StandingNo
			 person whose legal rights will not be directly and adversely affected by the
			 challenged action, and who is not within the zone of interest protected by each
			 Act under which the challenge is brought, shall have standing to file any
			 petition referred to in section 122.
					124.TimetableThe United States Court of Appeals for the
			 District of Columbia Circuit shall complete all judicial review, including
			 rendering a judgment, before the end of the 120-day period beginning on the
			 date on which a petition referred to in section 122 is filed, unless all
			 parties to such proceeding agree to an extension of such period.
				125.Limitation on
			 scope of review and relief
					(a)Administrative
			 findings and conclusionsIn any judicial review referred to in
			 section 122, any administrative findings and conclusions relating to the
			 challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
					(b)Limitation on
			 prospective reliefIn any judicial review referred to in section
			 122, the Court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a Federal law requirement, and is the
			 least intrusive means necessary to correct the violation concerned.
					126.Presidential
			 waiverNotwithstanding any
			 other provision of law, the President may waive any legal requirement relating
			 to the approval of any covered oil and natural gas activity if the President
			 determines in the President’s sole discretion that such activity is important
			 to the national interest and outweighs such legal requirement.
				127.Legal
			 feesAny person filing a
			 petition referred to in section 122 who is not a prevailing party shall pay to
			 the prevailing parties (including intervening parties), other than the United
			 States, fees and other expenses incurred by that party in connection with the
			 judicial review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
				128.ExclusionSection 122 shall not apply to disputes
			 between the parties to a lease issued pursuant to an authorizing leasing
			 statute regarding the obligations of such lease or the alleged breach
			 thereof.
				COther Energy
			 Provisions
				131.Policies
			 regarding buying and building American
					(a)Intent of
			 congressIt is the intent of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of energy from domestic
			 sources. Moreover, the Congress intends to monitor the deployment of personnel
			 and material onshore and offshore to encourage the development of American
			 technology and manufacturing to enable United States workers to benefit from
			 this Act by good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
					(b)Safeguard for
			 extraordinary abilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					(c)Work
			 standardsAll construction, repair, or alteration of public
			 buildings and public works of the Government and buildings or works financed or
			 otherwise assisted in whole or in part under this Act by a loan, loan
			 guarantee, grant, annual contribution, credit enhancement, or any other form of
			 Federal assistance authorized under this Act shall be performed in accordance
			 with the standards applicable to comparable activity under any other provision
			 of law, without regard to the form or type of Federal assistance provided
			 thereunder.
					
